Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2018

                                     No. 04-17-00768-CR

                                      Aurelio ESCOBAR,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 13-02-03395-ZCRAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
        The Appellant’s Motion for Extension of Time to file Brief is hereby granted in part. The
appellant’s brief is due on April 6, 2018. Further requests for extension of time in which to
file appellant’s brief will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court